Citation Nr: 1409046	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from December 2006 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

The the issues of entitlement to service connection for a thoracic spine disability, cervical spine disability, and bilateral arthritis of the ankles, and entitlement to a total rating due to individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets the delay, but finds that additional development is required before the Veteran's claim for entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities, can be decided. 

The Veteran asserts that he has a low back disability which he incurred in active service or, in the alternative, which developed secondary to his service-connected bilateral knee disability due to his altered gait.

The Veteran's service medical records show that he injured his knees in basic training and received a diagnosis of bilateral knee patellofemoral syndrome.  The service medical records also show that the Veteran complained of back pain and problems on many occasions between July 2007 and August 2008, and that he stated that his low back problems began about six months after his knee injury.  VA treatment records between March 2010 and June 2011 show complaints of back pain, which has continued since the Veteran's active service.  Private treatment records from April 2010 to April 2011 show findings of lumbosacral spondylosis without myelopathy and a right hip drop resulting in a left lateral curvature.  VA treatment records from the VA Pain Clinic and the VA Medical Center (VAMC) dated from June 2011 to October 2013 show numerous complaints of low back pain and multiple treatments for it.  

The Veteran has submitted a January 2014 statement from his treating chiropractor, in which the chiropractor stated that the Veteran's knee issues complicated or worsened his low back issues.  

The Veteran has also submitted statements from three individuals who have known the Veteran for extended periods of time, and who reported that the Veteran's low back disability prevented him from leading the lifestyle which he used to enjoy before experiencing back issues. 

An April 2011 VA examination showed no abnormal findings in the low back.  However, that the VA examiner did not account for the Veteran's reports of continuity of symptomatology and stated, contrary to the evidence of record, that the Veteran only started experiencing low back problems after active service.  In addition, the Veteran asserts that, in contrast to what was noted in the examination report, the VA examiner never touched his back to assess its tenderness and never took any range of motion measurements.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2011 examination was not an adequate one, as the examiner did not adequately account for the Veteran's reported lay accounts of the onset of his symptoms; for his reports of continuity of symptomology; and for the documented complaints of low back pain in-service.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed back disability.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide the requested opinions.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions: 

(a) Diagnose all low back disabilities found.

(b) Is it at least as likely as not (50 percent or greater probability) that any low back disability was incurred in service or is etiologically related to the complaints of back problems in service. 

(c) Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by the service-connected bilateral knee disability, to specifically include due to any altered gait caused by the bilateral knee disability. 

(c) Is it at least as likely as not (50 percent or greater probability) that any low back disability has been permanently worsened in severity beyond the natural progress of the disorder by the service-connected bilateral knee disability, to specifically include due to any altered gait caused by the bilateral knee disability.

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


